Opinion by
Mr. Justice Mestrezat,
The elaborate opinion of the learned trial judge denying the motion for a new trial and for judgment non obstante leaves nothing that can be profitably said in support of his conclusion sustaining the judgment from which this appeal was taken. We need but state briefly the facts and the issues involved.
*506This is an action of trespass brought by a coal operating company against the defendant, a common carrier, to recover damages for unlawful discrimination in the distribution of coal cars against the plaintiff company and for failure to furnish it an adequate and sufficient supply of cars under ordinary trade conditions. Both claims are based on the duty of the defendant as a common carrier, imposed by the common law and our constitution and statutory law. The claim for discrimination was not pressed and the case went to the jury on the claim for damages for failing to furnish an adequate supply of cars. This was divided into two parts: (a) damages for loss of profits on coal not mined because cars were not furnished to ship it, and (b) damages for the increased cost per ton of producing the coal mined over what the cost per ton would have been had cars been furnished sufficient to ship up to the actual capacity of the mine.
The defendant denied the right of the plaintiff to recover for the following reasons: The court below did not have jurisdiction of the action, only such portion of the coal which was intended ultimately to be delivered within the State can be recovered for in this action, defendant was not bound to supply all the cars demanded by the plaintiff, and plaintiff demanded only its pro rata share of the cars, which it got. The court ruled the two questions of law against the defendant and submitted the case to the jury who returned a verdict for the plaintiff on which judgment was entered. The defendant has appealed.
The case was carefully tried and was submitted to the jury in a clear and comprehensive charge reviewing the testimony and directing attention to all the questions of fact involved. It would serve no good purpose to examine and discuss the large amount of evidence produced at the trial. It is sufficient to say that after a painstaking examination of it all, we are satisfied that it warranted the finding of the jury.
*507The defendant company renews its contention here that the court below had no jurisdiction to entertain the action. It also contends that it was not in default because it was unable to supply all the cars demanded, that plaintiff made no demand for any cars other than those to which it was entitled under the defendant’s distribution system, and that the court erred in excluding testimony offered to prove the number of cars off defendant’s lines which would otherwise have been available for coal shipments. In an exhaustive opinion overruling the defendant’s motion for a new trial and for judgment non obstante, the learned judge of the trial court deals at length with each of these propositions and shows that they are without merit. He points out that so far as they depend upon the facts, the finding of the jury against the defendant is amply sustained by the evidence. Under the well settled rule, this court cannot interfere with the jury’s finding.
The controlling question of jurisdiction, a question of law, is dealt with by the court in its opinion, and the federal cases, with the exception of one or two recent decisions, and our two recent cases bearing on the question are cited, and sustain the learned judge’s conclusion. We think it unnecessary to discuss this question as we must sustain the jurisdiction or overrule our own two very recent decisions in Puritan Coal Mining Company v. Pennsylvania Railroad Company, 237 Pa. 420, and Walnut Coal Co. v. Pennsylvania Railroad Company, 237 Pa. 410, which were ruled expressly on the authority of the Supreme Court of the United States. This we have no intention of doing. The Puritan and Walnut cases were brought against the defendant in the present case and were to recover damages for unlawful discrimination and failure to furnish plaintiff with an adequate and sufficient car supply. In both cases, the defendant denied the jurisdiction of the court and relied on the federal authorities, with the exception of one or two recent cases, cited and relied on here, to oust the *508jurisdiction of the State court. The jurisdiction was sustained, and it was there held that where the act is an offense at common law, and made so as well by State statute, in such case, except as other reasons may be shown, there is concurrent jurisdiction of it in the State courts. In an exhaustive opinion in the Puritan case Mr. Justice Stewart, speaking for this court, says that the boundary line limiting State jurisdiction in matters which may affect interstate commerce has been clearly indicated by repeated decisions of the Supreme Court of the United States within recent years, and after reviewing the decisions continues (p. 453) : “Our. own State statute rests for its authority on the police power of the State, and its sole object is to prohibit common carriers which derive all their powers from the State, and have been granted these to the end that they may serve public necessity and convenience, from practicing undue and unreasonable discrimination between shippers in the service they are created to render. The exercise of this power in the way indicated is not interfered with by the Interstate Commerce Act in the absence of action by the commerce commission specifically directed against the particular matter complained of. The thing condemned by our State statute and by the common law was a purely incidental matter indirectly affecting interstate commerce, just as was the discrimination in the case of the Missouri Pacific Ry. Co. v. Larabee Flour Mills, 211 U. S. 612. The two cases on principle cannot be distinguished, and we but follow the plain guidance of that case in holding that the power of the State with respect to the subject matter of the present controversy remains undisturbed. It was not a question in the case whether the cars denied the plaintiff were intended for shipment within the State or beyond. It was sufficient that the offense was committed within the State.”
We are of the opinion that this case was properly disposed of by the learned court below and, therefore, the judgment is affirmed.